DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Objections
Claim 20 is objected to because of the following informalities:  ‘wherein releasing the elongate device comprises advancing the elongate device out of the catheter and positioning the expandable member to axially co-occupy the distal vessel position with the thrombus’ should be amended to - - wherein advancing the elongate device further comprises releasing the elongate device out of the catheter and positioning the expandable member to axially co-occupy the distal vessel position with the thrombus occluding the distal vessel position - - since claim 5, from which claim 20 depends, recites ‘wherein the expandable member is advanced into the vessel by a catheter, the catheter advanced to a position proximal to the thrombus occluding a distal vessel position’ and claim 5 does not recite ‘releasing.’  Thus, the advancing step recited by claim 5 should be further limited in claim 20 with an introduction of the ‘releasing” step.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1- 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites, “the expandable member to continue retracting the thrombus through a vessel portion of greater diameter, reducing a risk of losing the thrombus” in lines 14- 15.  It is unclear against what structure the diameter of a vessel portion is being compared.  For the purposes of compact prosecution, the Office is interpreting the claim limitation as referring to - - the expandable member to continue retracting the thrombus through a vessel portion of greater diameter than a diameter of a first vessel wall portion at which the first engagement force is applied to the thrombus, reducing a risk of losing the thrombus - - .  Claims 2- 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent off of claim 1.
Claim 19 recites the limitation "the distal position" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Additionally, it is unclear whether claim 19 distal position is located at the larger vessel portion recited in claim 1, line 15 or if claim 19 distal portion is located at a first vessel wall portion at which the first engagement force is applied to the thrombus.  For the purposes of compact prosecution, the Office is interpreting “the distal portion” as referring to a first vessel wall portion at which the first engagement force is applied to the thrombus such that the claim is interpreted as reciting - - wherein the vessel portion has a diameter at least 20% larger than a distal position located at a first vessel wall portion at which the first engagement force is applied to the thrombus - - .
Claim 21 and claim 28 recite the limitation "the proximal vessel position" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Additionally, as in claim 1 and in claim 19, it is unclear where the proximal vessel position is located. For the purposes of compact prosecution, the proximal vessel position” is interpreted as referring to a position located at the larger diameter vessel portion recited in claim 1 at line 15.  That is to say, the proximal vessel position is interpreted as the second, proximal position of a blood vessel after the clot has been proximally withdrawn some distance.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1- 12, 14- 16, 18, 20- 22 and 27- 28 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Marks et al. (US Pub. No. 2013/0030460 A1) in view of Palmer et al. (US Pat. No. 6,458,139 B1).  Marks is cited in the IDS filed 7/08/19.
Regarding claims 1- 4 and 11 in light of the 35 USC 112(b) rejection above, Marks discloses a method for removing a thrombus (P. [0016] - - a method of removing an occlusion present in a first position of a blood vessel is provided), the method comprising:
actuating, from outside the body (P. [0098]), an elongate device (10) (Figs. 1, 2B, 3- 7, 9- 19) to expand an expandable member (40, 550) (Figs. 1- 3, 15) (Ps. [0045], [0092], [0095] - - specific embodiment discloses overall distal structure (550) as shown in Figs. 19E and 19H; the general embodiment used for reference discloses expandable member (40) which includes a reconfigurable element 410 and a supportive element 420 as shown in Fig. 1) coupled to the elongate device (10) to a first configuration (Fig. 19E) having a first nominal diameter to apply a first engagement force against the thrombus (60) (Figs. 2A- 2F, 19A- 19H) such that a portion of the expandable member (40, 550) fixedly engages a surface of the thrombus (60) by compression of the thrombus (60) between the expandable member (40, 550) and a vessel wall (See Fig. 19E) (Ps. [0105], [0141] - -a clot (60) can be held/engaged by the expandable member (40, 550); the clot (60) can be engaged between the distal expandable member (40, 550) and the artery wall and removed with friction);
retracting the expandable member (40, 550) while the portion of the expandable member (40, 550) remains fixedly engaged with the surface of the thrombus (60), causing the thrombus (60) to retract (See Fig. 19H) (P. [0144] - - during the clot engagement and, or retrieval process, the elongate device (10) can be pulled back at 
actuating the elongate device (10) to expand the expandable member (40, 550) to a second configuration (Fig. 19H) having a second nominal diameter that is greater than the first nominal diameter to apply a second engagement force against the surface of the thrombus (60) to sufficiently maintain the fixed engagement with the portion of the expandable member (40, 550) to continue retracting the thrombus (60), reducing a risk of losing the thrombus (60) (See Fig. 19H) (Ps. [0105], [0144] - - the expandable member (40, 550) may need to be further expanded or the radial force of the expandable member (40, 550) increased after achieving its nominal self-expanded diameter. For example, the radial force of the expandable member (40, 550) may need to be enhanced to substantially engage, cutting through, and/or mobilize the occlusion; during the clot (60) engagement and, or retrieval process, the elongate member (10) can be pulled back at any time to maneuver the radial force and radius (i.e. size) of the retrieval device to ensure that the clot (60) is engaged with the device and not slide away from the device (FIG. 19H)).
Marks further disclosing that it is expected that the configuration of the expandable member (40, 550) would need to be dynamically changed during the treatment procedure (P. [0105]), but Marks does not specifically disclose the method step of:
(claims 1- 4 and 11) retracting the expandable member through a vessel having changes in diameter or direction. 

(claim 1) retracting the expandable member through a vessel having changes in diameter or direction (Col. 7, l. 21- 34 - - deploying an extractor to a distal anatomy and then removing the extractor and engaged emboli through larger vessels);
(claim 2) when Palmer is combined with Marks, the vessel portion comprises different diameter or direction (Col. 7, l. 21- 34 - - deploying an extractor to a distal anatomy and then removing the extractor and engaged emboli through larger vessels), and wherein articulating of the elongate device associated with Marks from the first configuration (Marks- - Fig. 19E) to the second configuration (Marks - - Fig. 19H) is performed in response to the expandable member being adjacent to the different diameter or direction of said vessel portion and so as to inhibit loss of axially fixed engagement of the expandable member with the thrombus being induced by the different diameter or direction of said vessel portion (Palmer - - Col. 7, l. 21- 34; Marks - -Ps. [0105], [0144]);
(claim 3) when Palmer is combined with Marks, the vessel portion has a bend (Palmer - - Col. 4, l. 30- 37 - - vessels having varying degrees of tortuosity is interpreted as vessels having bends), and wherein articulating of the elongate device associated with Marks from the first configuration (Marks - - Fig. 19E) to the second configuration 
(claim 4) when Palmer is combined with Marks, the vessel portion has a branch (Palmer - - Figs. 2a- 2b), and wherein articulating of the elongate device associated with Marks from the first configuration (Marks - - Fig. 19E) to the second configuration (Marks - - Fig. 19H) is performed in response to the expandable member being adjacent to the branch of said vessel portion and so as to inhibit loss of axially fixed engagement of the expandable member with the thrombus being induced by the branch in said vessel portion (Palmer - - Col. 7, l. 21- 34; Marks - -Ps. [0105], [0144]);
(claim 11) when Palmer is combined with Marks, the vessel portion has a bend (Palmer - - Col. 4, l. 30- 37 - - vessels having varying degrees of tortuosity is interpreted as vessels having bends), and wherein actuating of the elongate device associated with Marks from the first configuration (Marks - - Fig. 19E) to the second configuration (Marks- - Fig. 19H) is performed in response to the expandable member being adjacent to the bend of said vessel portion and so as to inhibit loss of axially fixed engagement of the expandable member with the thrombus being induced by the bend in said vessel portion (Palmer - - Col. 7, l. 21- 34; Marks - -Ps. [0105], [0144]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the applicant’s invention to modify the method disclosed by Marks to include retracting the expandable member associated with Marks through a vessel having changes in diameter or direction such that actuating step and continued than a diameter of a first vessel wall portion at which the first engagement force is applied to the thrombus because it would allow the expandable member associated with Marks to expand in such a manner as to continue to trap undesirable material in a blood vessel or to compress the same against the vessel wall when the vessel changes in diameter or direction (Palmer - - Col. 7, l. 21- 34; Col. 8, l. 55- Col. 9, l. 2).  The motivation for the modification would have been to ensure that the thrombus does not escape even when removing it from a distal anatomy through larger vessels to outside of the patient (Palmer - - Col. 7, l. 21- 34).
Regarding claim 5, Marks in view of Palmer discloses the method of claim 1, Marks further disclosing wherein the expandable member (40, 550) is advanced into the vessel by a catheter (30) (Figs. 2, 19A), the catheter (30) advanced to a position proximal to the thrombus (60) occluding a distal vessel position (See Fig. 19A) (P. [0137]).
Regarding claim 6, Marks in view of Palmer discloses the method of claim 5, Marks further disclosing wherein the catheter (30) is advanced over a prepositioned guidewire (5) (Fig. 2), and wherein the guidewire (5) is subsequently withdrawn while the catheter (30) is maintained in position (See Figs. 2A- 2B, 19A) (Ps. [0093], [0095], [0137]).
Regarding claim 7, Marks in view of Palmer discloses the method of claim 5, Marks further disclosing wherein the expandable member (40, 550) is advanced distally of the catheter (30) (See Fig. 19A) (P. [0137]), and the thrombus (60) is pierced with the expandable member (40, 550, 556) such that at least a portion of the expandable 
Regarding claim 8, Marks in view of Palmer discloses the method of claim 7, Marks further disclosing wherein the expandable member (40, 550) is maintained in a non-expanded configuration (Fig. 2B) within the thrombus (60) (See Fig. 2B) before actuating to the first configuration (Fig. 19E) (P. [0095]).
Regarding claim 9, Marks in view of Palmer discloses the method of claim 1, and it is further noted that given Marks teaching that the expandable member (40, 550) can hold a thrombus against a vessel wall and be removed wherein the expandable member (40, 550) is further expanded during the treatment procedure such that the clot is not slid away from the device, expanding the expandable member (40, 550) to a third configuration having a third nominal diameter that is greater than the second nominal diameter (Fig. 19H) to apply a third engagement force against the thrombus (60) such that axially fixed engagement with the thrombus (60) is sufficiently maintained to continue retracting the thrombus (60) is taught or suggested by Marks in view of Palmer and/or is obvious to one having ordinary skill in the art since the radial force of the reconfigurable element may need to be enhanced by further expansion of the reconfigurable element in order to substantially engage, cutting through, and/or mobilize the occlusion during the treatment procedure (Marks - -Fig. 19H; Ps. [0095], [0105], [0144]).
Regarding claim 10, Marks in view of Palmer discloses the method of claim 1, Marks further disclosing wherein the first engagement force is less than a desired maximum vessel wall engagement force, and wherein the expandable member (40, 
Regarding claim 12, Marks in view of Palmer discloses the method of claim 1, Marks further disclosing further comprising retracting the expandable member (40, 550) and the thrombus (60) proximally from the vessel into a lumen of a capture catheter (described, not shown) (P. [0109]), and actuating the elongate device (10) while retracting the thrombus (60) into the capture catheter (described, not shown) (P. [0109]).
Regarding claim 14, Marks in view of Palmer discloses the method of claim 1, Marks further disclosing wherein actuating the elongate device (10) comprises pulling a wire coupled to braided coiled wires of the expandable member (40, 550) such that the braided coiled wires axially compress (Ps. [0008]- [0009], [0089]).
Regarding claim 15, Marks in view of Palmer discloses the method of claim 1, Marks further disclosing wherein the elongated device (10) is actuated a plurality of times during retraction (Ps. [0105], [0144]).
Regarding claim 16, Marks in view of Palmer discloses the method of claim 1, Marks further disclosing wherein during said expanding, wires of said expandable 
Regarding claim 18, Marks in view of Palmer discloses the method of claim 1, and it is further noted that wherein the second engagement force is equal to or larger than the first engagement force is taught or suggested by Marks and/or is obvious to one having ordinary skill in the art since the radial force of the reconfigurable element may need to be enhanced by further expansion of the reconfigurable element in order to substantially engage, cutting through, and/or mobilize the occlusion during the treatment procedure (Marks - -Fig. 19H; Ps. [0105], [0144]).
Regarding claim 20 in light of the claim objection above, Marks in view of Palmer discloses the method of claim 5, Marks further disclosing wherein advancing the elongate device (10) further comprises releasing the elongate device (10) out of the catheter (30) (See Figs. 2B, 19E) (Ps. [0095], [0141]) and positioning the expandable member (40, 550) to axially co-occupy the thrombus occluding the distal vessel position (Figs. 2B,19E) (Ps. [0095], [0141]).
Regarding claim 21 in light of the 35 USC 112(b) rejection above, Marks in view of Palmer discloses the method of claim 1, Marks further disclosing wherein the elongated device (10) is actuated a plurality of times while being retracted to the proximal vessel position (See Fig. 19H) (Ps. [0105], [0144]).
Regarding claim 22, Marks in view of Palmer discloses the method of claim 21, additionally, wherein the expandable member (40, 550, 556) increases in nominal diameter each time for each actuation is taught or suggested by Marks and/or is obvious to one having ordinary skill in the art since the radial force of the reconfigurable 
Regarding claim 27, Marks in view of Palmer discloses the method of claim 1, Marks further disclosing wherein the second engagement force can be equal to or larger than the first engagement force (See Figs. 19E, 19H) (Ps. [0141], [0144] - - the second engagement force is capable of being equal to or larger than the first engagement force in order to ensure that the clot is engaged with the device and does not slide away from the device).
Regarding claim 28 in light of the 35 USC 112(b) rejection above, Marks in view of Palmer discloses the method of claim 1, Marks further disclosing wherein the elongated device (10) can be actuated a plurality of times while being retracted to the proximal vessel position (See Fig. 19H) (Ps. [0105], [0144]).
Claim 13 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Marks et al. (US Pub. No. 2013/0030460 A1) in view of Palmer et al. (US Pat. No. 6,458,139 B1) as applied to claim 12 above, and further in view of Fogarty et al. (EP 0200668 A2).
Regarding claim 13, Marks in view of Palmer disclose the method of claim 12, but Marks in view of Palmer does not disclose
(claim 13) a toroidal balloon.
However, Fogarty teaches an apparatus and method for dislodging and removing occlusive objects from body passages including a capture catheter (24) (Figs. 1- 6)

It would have been obvious to one having ordinary skill in the art before the effective filing date of the applicant’s invention to modify the method disclosed by Marks in view of Palmer in order to include the step of expanding a toroidal balloon to affix the capture catheter within the body passage as taught by Fogarty because it would provide an eversible inflatable dilation balloon which rolls along the inside of the body passage without imparting sliding friction force thereto in order to dislodge the occlusive object from the body passage (Fogarty - - Col. 2, l. 14- 46).  The motivation for the modification would have ben to provide an apparatus and method for dilating the body passage and gently dislodging and encapsulating the occlusive object for removal (Fogarty - - Col. 2, l. 14- 46).
Claim 19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Marks et al. (US Pub. No. 2013/0030460 A1) in view of Palmer et al. (US Pat. No. 6,458,139 B1) as evidenced by Marchand et al. (US Pub. No. 2009/0275974 A1).  
Regarding claim 19 in light of the 35 USC 112(b) rejection above, Marks in view of Palmer discloses the method of claim 1, Marks further disclosing wherein the vessel portion has a diameter at least 20% larger than a distal position located at a first vessel wall portion at which the first engagement force is applied to the thrombus.  Since Marks discloses a method configured to treat conditions related to an ischemic stroke caused by blockage in the blood vessels of the brain by the expandable member at a distal position located at a first vessel wall portion at which the first engagement force is applied to the thrombus and then withdrawing the clot (60) proximally from the blood vessel distal position and eventually out of the body (Ps. [0078], [0081], [0109]), Marks inherently discloses wherein the vessel portion has a diameter at least 20% larger than the initial blood vessel distal position because removing the clot (60) from a blood vessel of the brain involves pulling the clot (60) through at least the larger arteries such as the carotid and further through the upper side of the aorta, the aortic arch, the heart and exiting through the femoral artery as evidenced by Marchand (Marchand - - P. [0133]).  Given that Marks discloses that smaller blood vessels like those in the brain have a size of about 1 mm and that larger blood vessels such as those in the aorta have a size of about 25 mm, Marks discloses wherein the vessel portion in, for example, the aorta, has a diameter at least 20% larger than the initial blood vessel distal position in the blood vessels of the brain.
Allowable Subject Matter
Claims 17 and 23- 26 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 17, the prior art does not teach or suggest, in combination with the remainder of the claim limitations, wherein engaging said surface of said thrombus 
Regarding claim 23, the prior art does not teach or suggest, in combination with the remainder of the claim limitations, wherein the expandable member comprises a plurality of helical wires having a helical diameter that expands to non-uniformly compress the thrombus when applying the first engagement force, and wherein less compressed thrombus portions, between maximally compressed thrombus portions in contact with the wires, arc inward toward a center axis of the vessel according to a slope angle.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KANKINDI RWEGO whose telephone number is (303)297-4759.  The examiner can normally be reached on Monday- Friday: 10:00- 5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571 272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 



/K.R/Examiner, Art Unit 3771                                                                                                                                                                                                        

/WADE MILES/Primary Examiner, Art Unit 3771